Determination of respondent Office of Children and Family Services, which, after a fair hearing, affirmed the determination of respondent Administration for Children’s Services denying petitioner’s application for exceptional foster care benefits pursuant to 18 NYCRR 427.6 retroactive from June 29, 2008 to April 8, 2010, or for special foster care benefits pursuant to 18 NYCRR 427.6 retroactive from June 29, 2008 to April 23, 2009, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Alexander W. Hunter, Jr., J.], entered March 22, 2012) dismissed, without costs.
The determination to deny petitioner’s application is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). The record shows that petitioner failed to meet the requisite standards for the enhanced benefits for the relevant time periods (see 18 NYCRR 427.6). Petitioner’s arguments, that the two fair hearings were conducted in a manner that denied her due process rights and in violation of the procedural requirements of 18 NYCRR 358-5.6 (b), were not raised at the administrative level or in Supreme Court, and thus, they are unpreserved for review by this Court (see Matter of Khan v New York State Dept. of Health, 96 NY2d 879, 880 [2001]; Green v New York City Police Dept., 34 AD3d 262 [1st Dept 2006]).
Concur—Gonzalez, EJ., Friedman, Abdus-Salaam, Román and Clark, JJ.